DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claim 6, the claim elements:
“inertial measurement unit configured to measure” 
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms “inertial measurement unit” coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for paragraphs 28 and 70
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Xue (US 2019/0180443 A1) discloses a deep learning model for tooth detection and evaluation wherein a machine learning model is trained to define bounding shapes around teeth in images.  The machine learning model is trained by receiving a training dataset comprising a plurality of images, each image of the plurality of images comprising a face and a provided bounding shape around teeth in the image. The training dataset is input into an untrained machine learning model. The untrained machine learning model is trained based on the training dataset to generate a trained machine learning model that defines bounding shapes around teeth in images, wherein for an input image the trained machine learning model is to output a mask that defines a bounding shape around teeth of the input image, wherein the mask indicates, for each pixel of the input image, whether that pixel is inside of a defined bounding shape or is outside of the defined bounding shape.
However, Xue fails to specifically disclose “compare a 7corresponding position of each pixel in each tooth image to generate a depth map, input 8the tooth images, the depth map, and a plurality of first tooth-region identifiers into a 9tooth deep-learning model; wherein the tooth deep-learning model outputs a plurality of 10deep-learning probability values that are the same in number as the first tooth-region 11identifiers; wherein the processor inputs the user image and the plurality of second tooth- 12region identifiers into a user-image deep-learning model, the user-image deep-learning 13model outputs a left region probability value and a right region probability value;  14wherein the processor treats the deep-learning probability values, the left regional 15probability value, and the right regional probability value as a plurality of feature values, 16and inputs the feature values and a plurality of third tooth-region identifiers into a multi- 17layer perceptron classifier, and the multi-layer perceptron classifier outputs a tooth- 18position probability corresponding to the tooth images.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665